Gray, C. J.
This indictment is against the receiver only, and, though assumed on some parts of the record, and in the briefs of counsel, to contain six counts, really contains only three, each consisting of an allegation of the larceny, followed by a charge against the defendant as receiver of the goods alleged to have been stolen, and which clearly describes those goods by reference to the preceding allegation. The form is usual and sufficient. Stark. Crim. Pl. (2d ed.) 169, 170, 479. D. Davis’s Justice, 451, 452. Davis’s Prec. 37. Commonwealth v. King, 9 Cush. 284, 287. Commonwealth v. Glover, 111 Mass *201395. The validity of the last count is not affected by the nolle prosequi entered upon the other counts against the defendant, The motions to quash, and in arrest of judgment, for insufficiency in the indictment, were rightly overruled.

Exceptions overruled.